Loan No.: 50-2860706 Peachtree Medical Office Portfolio

PROMISSORY NOTE

$13,530,000.00 May 1, 2007

FOR VALUE RECEIVED, the undersigned, NNN HEALTHCARE/OFFICE REIT PEACHTREE, LLC,
a Delaware limited liability company (“Borrower”), having an address at c/o
Triple Net Properties, LLC, 1551 North Tustin Avenue, Suite 300, Santa Ana,
California 92705, promises to pay to the order of WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, “Lender”), at the office of Lender at Commercial Real Estate Services,
8739 Research Drive URP - 4, NC 1075, Charlotte, North Carolina 28262, or at
such other place as Lender may designate to Borrower in writing from time to
time, the principal sum of Thirteen Million Five Hundred Thirty Thousand
($13,530,000.00), together with interest on so much thereof as is from time to
time outstanding and unpaid, from the date of the advance of the principal
evidenced hereby, at the rate of five and fifty-two one-hundredths percent
(5.52%) (the “Note Rate”), together with all other amounts due hereunder or
under the other Loan Documents (as defined herein), in lawful money of the
United States of America, which shall at the time of payment be legal tender in
payment of all debts and dues, public and private.

ARTICLE I. — TERMS AND CONDITIONS

1.1. Computation of Interest. Interest shall be computed hereunder based on a
360-day year and based on the actual number of days elapsed for any period in
which interest is being calculated as more particularly set forth on Annex 1
attached hereto and incorporated by this reference. Interest shall accrue from
the date on which funds are advanced hereunder (regardless of the time of day)
through and including the day on which funds are credited pursuant to
Section 1.2 hereof.

1.2. Payment of Principal and Interest. Payments in federal funds immediately
available at the place designated for payment received by Lender prior to 2:00
p.m. local time on a day on which Lender is open for business at said place of
payment shall be credited prior to close of business, while other payments, at
the option of Lender, may not be credited until immediately available to Lender
in federal funds at the place designated for payment prior to 2:00 p.m. local
time on the next day on which Lender is open for business. Interest only shall
be payable in thirty-six (36) consecutive monthly installments in the amount set
forth on Annex 1, beginning on June 11, 2007 (the “First Payment Date”), and
continuing on the eleventh (11th) day of each and every calendar month
thereafter through and including May 11, 2010 (the “Interest Only Period”) and,
thereafter, principal and interest shall be payable in equal consecutive monthly
installments of $77,587.59 each, beginning on June 11, 2010 and continuing on
the eleventh (11th) day of each and every calendar month thereafter through and
including April 11, 2017 (each, a “Payment Date”). On May 11, 2017 (the
“Maturity Date”) (provided that in the event that there is a Defeasance of the
Loan pursuant to Section 1.5(d) hereof, the Maturity Date shall automatically be
the Lockout Expiration Date), the entire outstanding principal balance hereof,
together with all accrued but unpaid interest thereon, shall be due and payable
in full.

Borrower hereby authorizes Lender to use its automated loan payment service
pursuant to which on each Payment Date Borrower shall have its monthly payments
of principal (to the extent applicable) and interest payments together with any
other sums then due to Lender automatically drawn by Lender or its servicer in
accordance with that certain Auto-Draft Request Form by and between Borrower and
Lender executed in connection with the Loan (as defined in the Security
Instrument (as hereinafter defined)).

In the event that, on any Payment Date, there are insufficient funds in such
account for sums due to Lender, then Lender shall be permitted to withdraw sums
from such account on any day thereafter until such time as all payments due to
Lender have been drawn from such account; provided, however, the foregoing shall
in no event limit or otherwise modify Borrower’s obligations to make payments of
principal and interest and other sums due hereunder or under any other Loan
Document.

1.3. Application of Payments. So long as no Event of Default (as hereinafter
defined) exists hereunder or under any other Loan Document, each such monthly
installment shall be applied, first, to any amounts hereafter advanced by Lender
hereunder or under any other Loan Document, second, to any late fees and other
amounts payable to Lender, third, to the payment of accrued interest and last to
reduction of principal.

1.4. Payment of “Short Interest”. If the advance of the principal amount
evidenced by this Note is made on a date other than a Payment Date, Borrower
shall pay to Lender contemporaneously with the execution hereof interest at the
Note Rate for a period from the date hereof through and including the tenth
(10th) day of either (x) this month, in the event that the date hereof is on or
prior to the 11th of the month, or (y) the immediately succeeding month, in the
event that the date hereof is after the 11th of the month.

1.5. Prepayment; Defeasance.

(a) This Note may not be prepaid, in whole or in part (except as otherwise
specifically provided herein), at any time prior to the Payment Date occurring
three (3) Payment Dates immediately prior to the Maturity Date (the “Lockout
Expiration Date”). In the event that Borrower wishes to have the Property (as
hereinafter defined) released from the lien of the Security Instrument prior to
the Lockout Expiration Date, Borrower’s sole option shall be a Defeasance (as
hereinafter defined) upon satisfaction of the terms and conditions set forth in
Section 1.5(d) hereof. This Note may be prepaid in whole but not in part without
premium or penalty on any Payment Date occurring on or after the Lockout
Expiration Date provided (i) written notice of such prepayment is received by
Lender not more than ninety (90) days and not less than thirty (30) days prior
to the date of such prepayment, and (ii) such prepayment is accompanied by all
interest accrued hereunder through and including the date of such prepayment and
all other sums due hereunder or under the other Loan Documents. If, upon any
such permitted prepayment on any Payment Date occurring on or after the Lockout
Expiration Date, the aforesaid prior written notice has not been timely received
by Lender, there shall be due a prepayment fee equal to the lesser of (i) thirty
(30) days’ interest computed at the Note Rate on the outstanding principal
balance of this Note so prepaid and (ii) interest computed at the Note Rate on
the outstanding principal balance of this Note so prepaid that would have been
payable for the period from, and including, the date of prepayment through the
Maturity Date, as though such prepayment had not occurred.

(b) If, prior to the Lockout Expiration Date, the indebtedness evidenced by this
Note shall have been declared due and payable by Lender pursuant to Article II
hereof or the provisions of any other Loan Document due to a default by
Borrower, then, in addition to the indebtedness evidenced by this Note being
immediately due and payable, there shall also then be immediately due and
payable a prepayment fee in an amount equal to the Yield Maintenance Premium (as
hereinafter defined) based on the entire indebtedness on the date of such
acceleration. In addition to the amounts described in the preceding sentence, in
the event of any such acceleration or tender of payment of such indebtedness
occurs or is made on or prior to the first (1st) anniversary of the date of this
Note, there shall also then be immediately due and payable an additional
prepayment fee of three percent (3%) of the principal balance of this Note. The
term “Yield Maintenance Premium” shall mean an amount equal to the greater of
(A) two percent (2.0%) of the principal amount being prepaid, and (B) the
present value of a series of payments each equal to the Payment Differential (as
hereinafter defined) and payable on each Payment Date over the remaining
original term of this Note and on the Maturity Date, discounted at the
Reinvestment Yield (as hereinafter defined) for the number of months remaining
as of the date of such prepayment to each such Payment Date and the Maturity
Date. The term “Payment Differential” shall mean an amount equal to (i) the Note
Rate less the Reinvestment Yield, divided by (ii) twelve (12) and multiplied by
(iii) the principal sum outstanding under this Note after application of the
constant monthly payment due under this Note on the date of such prepayment,
provided that the Payment Differential shall in no event be less than zero. The
term “Reinvestment Yield” shall mean an amount equal to the lesser of (i) the
yield on the U.S. Treasury issue (primary issue) with a maturity date closest to
the Maturity Date, or (ii) the yield on the U.S. Treasury issue (primary issue)
with a term equal to the remaining average life of the indebtedness evidenced by
this Note, with each such yield being based on the bid price for such issue as
published in the Wall Street Journal on the date that is fourteen (14) days
prior to the date of such prepayment (or, if such bid price is not published on
that date, the next preceding date on which such bid price is so published) and
converted to a monthly compounded nominal yield. In the event that any
prepayment fee is due hereunder, Lender shall deliver to Borrower a statement
setting forth the amount and determination of the prepayment fee, and, provided
that Lender shall have in good faith applied the formula described above,
Borrower shall not have the right to challenge the calculation or the method of
calculation set forth in any such statement in the absence of manifest error,
which calculation may be made by Lender on any day during the fifteen (15) day
period preceding the date of such prepayment. Lender shall not be obligated or
required to have actually reinvested the prepaid principal balance at the
Reinvestment Yield or otherwise as a condition to receiving the prepayment fee.

(c) Partial prepayments of this Note shall not be permitted, except for partial
prepayments resulting from Lender’s election to apply insurance or condemnation
proceeds to reduce the outstanding principal balance of this Note as provided in
the Security Instrument, in which event no prepayment fee or premium shall be
due unless, at the time of either Lender’s receipt of such proceeds or the
application of such proceeds to the outstanding principal balance of this Note,
an Event of Default, or an event which, with notice or the passage of time, or
both, would constitute an Event of Default, shall have occurred, which default
or Event of Default is unrelated to the applicable casualty or condemnation, in
which event the applicable prepayment fee or premium shall be due and payable
based upon the amount of the prepayment. No notice of prepayment shall be
required under the circumstances specified in the preceding sentence. No
principal amount repaid may be reborrowed. Any such partial prepayments of
principal shall be applied to the unpaid principal balance evidenced hereby but
such application shall not reduce the amount of the fixed monthly installments
required to be paid pursuant to Section 1.2 above. Except as otherwise expressly
provided in this Section, the prepayment fees provided above shall be due, to
the extent permitted by applicable law, under any and all circumstances where
all or any portion of this Note is paid prior to the Maturity Date, whether such
prepayment is voluntary or involuntary, including, without limitation, if such
prepayment results from Lender’s exercise of its rights upon Borrower’s default
and acceleration of the Maturity Date of this Note (irrespective of whether
foreclosure proceedings have been commenced), and shall be in addition to any
other sums due hereunder or under any of the other Loan Documents. No tender of
a prepayment of this Note with respect to which a prepayment fee is due shall be
effective unless such prepayment is accompanied by the applicable prepayment
fee.

(d) (i) On any Payment Date on or after the earlier to occur of (x) four
(4) years following the first Payment Date hereunder, and (y) the day
immediately following the date which is two (2) years after the “startup day,”
within the meaning of Section 860G(a) (9) of the Internal Revenue Code of 1986,
as amended from time to time or any successor statute (the “Code”), of a “real
estate mortgage investment conduit,” within the meaning of Section 860D of the
Code (a “REMIC Trust”), that holds this Note, and provided no Event of Default
has occurred hereunder or under any of the other Loan Documents, at Borrower’s
option, Lender shall cause the release of the Property from the lien of the
Security Instrument and the other Loan Documents (a “Defeasance”) upon the
satisfaction of the following conditions:

(A) Borrower shall give not more than ninety (90) days’ or less than sixty (60)
days’ prior written notice to Lender specifying the date Borrower intends for
the Defeasance to be consummated (the “Release Date”), which date shall be a
Payment Date.

(B) All accrued and unpaid interest and all other sums due under this Note and
under the other Loan Documents up to and including the Release Date shall be
paid in full on or prior to the Release Date.

(C) Borrower shall deliver to Lender on or prior to the Release Date:



  (1)   a sum of money in immediately available funds (the “Defeasance Deposit”)
equal to the outstanding principal balance of this Note plus an amount, if any,
which together with the outstanding principal balance of this Note, shall be
sufficient to enable Lender to purchase, through means and sources customarily
employed and available to Lender, for the account of Borrower, (x) direct,
non-callable, fixed rate obligations of the United States of America or
(y) non-callable, fixed rate obligations, other than U.S. Treasury Obligations,
that are “government securities” within the meaning of Section 2(a)(16) of the
Investment Company Act of 1940, as amended, that provide for payments prior, but
as close as possible, to all successive monthly Payment Dates occurring after
the Release Date and to the Lockout Expiration Date, with each such payment
being equal to or greater than the amount of the corresponding installment of
principal and/or interest required to be paid under this Note (including, but
not limited to, the scheduled outstanding principal balance of the Loan due on
the Maturity Date based upon payments of principal and interest through the
Lockout Expiration Date) for the balance of the term hereof (the “Defeasance
Collateral”), each of which shall be duly endorsed by the holder thereof as
directed by Lender or accompanied by a written instrument of transfer in form
and substance satisfactory to Lender in its sole discretion (including, without
limitation, such instruments as may be required by the depository institution
holding such securities or the issuer thereof, as the case may be, to effectuate
book-entry transfers and pledges through the book-entry facilities of such
institution) in order to perfect upon the delivery of the Defeasance Security
Agreement (as hereinafter defined) the first priority security interest in the
Defeasance Collateral in favor of Lender in conformity with all applicable state
and federal laws governing granting of such security interests.



  (2)   a pledge and security agreement, in form and substance satisfactory to
Lender, creating a first priority security interest in favor of Lender in the
Defeasance Collateral (the “Defeasance Security Agreement”);



  (3)   a certificate of Borrower certifying that all of the requirements set
forth in this subsection 1.5(d)(i) have been satisfied;



  (4)   one or more opinions of counsel for Borrower in form and substance and
delivered by counsel which would be satisfactory to Lender stating, among other
things, that (i) Lender has a perfected first priority security interest in the
Defeasance Collateral and that the Defeasance Security Agreement is enforceable
against Borrower in accordance with its terms, (ii) in the event of a bankruptcy
proceeding or similar occurrence with respect to Borrower, none of the
Defeasance Collateral nor any proceeds thereof will be property of Borrower’s
estate under Section 541 of the U.S. Bankruptcy Code, as amended, or any similar
statute and the grant of security interest therein to Lender shall not
constitute an avoidable preference under Section 547 of the U.S. Bankruptcy
Code, as amended, or applicable state law, (iii) the release of the lien of the
Security Instrument and the pledge of Defeasance Collateral will not directly or
indirectly result in or cause any REMIC Trust that then holds this Note to fail
to maintain its status as a REMIC Trust and (iv) the defeasance will not cause
any REMIC Trust to be an “investment company” under the Investment Company Act
of 1940;



  (5)   evidence in writing from any applicable Rating Agency (as defined in the
Security Instrument) to the effect that the Defeasance will not result in a
downgrading, withdrawal or qualification of the respective ratings in effect
immediately prior to such Defeasance for any Securities (as hereinafter defined)
issued in connection with the securitization which are then outstanding;
provided, however, no evidence from a Rating Agency shall be required if this
Note does not meet the then-current review requirements of such Rating Agency.



  (6)   a certificate in form and scope acceptable to Lender in its sole
discretion from an acceptable independent accountant certifying that the
Defeasance Collateral will generate amounts sufficient to make all payments of
principal and interest due under this Note through the Lockout Expiration Date
and the outstanding principal balance of the Loan due on the Maturity Date based
upon payments of principal and interest through the Lockout Expiration Date;



  (7)   Borrower and any guarantor or indemnitor of Borrower’s obligations under
the Loan Documents for which Borrower has personal liability executes and
delivers to Lender such documents and agreements as Lender shall reasonably
require to evidence and effectuate the ratification of such personal liability
and guaranty or indemnity, respectively;



  (8)   such other certificates, documents or instruments as Lender may
reasonably require; and



  (9)   payment of all fees, costs, expenses and charges incurred by Lender in
connection with the Defeasance of the Property and the purchase of the
Defeasance Collateral, including, without limitation, all legal fees and costs
and expenses incurred by Lender or its agents in connection with release of the
Property, review of the proposed Defeasance Collateral and preparation of the
Defeasance Security Agreement and related documentation, any revenue,
documentary, stamp, intangible or other taxes, charges or fees due in connection
with transfer of the Note, assumption of the Note, or substitution of collateral
for the Property shall be paid on or before the Release Date. Without limiting
Borrower’s obligations with respect thereto, Lender shall be entitled to deduct
all such fees, costs, expenses and charges from the Defeasance Deposit to the
extent of any portion of the Defeasance Deposit which exceeds the amount
necessary to purchase the Defeasance Collateral.

(D) In connection with the Defeasance Deposit, Borrower hereby authorizes and
directs Lender using the means and sources customarily employed and available to
Lender to use the Defeasance Deposit to purchase for the account of Borrower the
Defeasance Collateral. Furthermore, the Defeasance Collateral shall be arranged
such that payments received from such Defeasance Collateral shall be paid
directly to Lender to be applied on account of the indebtedness of this Note.
Any part of the Defeasance Deposit in excess of the amount necessary to purchase
the Defeasance Collateral and to pay the other and related costs Borrower is
obligated to pay under this Section 1.5 shall be refunded to Borrower.

(ii) Upon compliance with the requirements of subsection 1.5(d)(i), the Property
shall be released from the lien of the Security Instrument and the other Loan
Documents, and the Defeasance Collateral shall constitute collateral which shall
secure this Note and all other obligations under the Loan Documents. Lender
will, at Borrower’s expense, execute and deliver any agreements reasonably
requested by Borrower to release the lien of the Security Instrument from the
Property.

(iii) Upon the release of the Property in accordance with this Section 1.5(d),
Borrower shall assign all its obligations and rights under this Note, together
with the pledged Defeasance Collateral, to a newly created successor entity
which complies with the terms of Section 2.29 of the Security Instrument
designated by Lender in its sole discretion. Such successor entity shall execute
an assumption agreement in form and substance satisfactory to Lender in its sole
discretion pursuant to which it shall assume Borrower’s obligations under this
Note and the Defeasance Security Agreement. As conditions to such assignment and
assumption, Borrower shall (x) deliver to Lender an opinion of counsel in form
and substance satisfactory to a prudent lender and delivered by counsel
satisfactory to a prudent lender stating, among other things, that such
assumption agreement is enforceable against Borrower and such successor entity
in accordance with its terms and that this Note and the Defeasance Security
Agreement as so assumed, are enforceable against such successor entity in
accordance with their respective terms, and (y) pay all costs and expenses
(including, but not limited to, legal fees) incurred by Lender or its agents in
connection with such assignment and assumption (including, without limitation,
the review of the proposed transferee and the preparation of the assumption
agreement and related documentation). Upon such assumption, Borrower shall be
relieved of its obligations hereunder, under the other Loan Documents other than
as specified in Section 1.5(d)(i)(C)(7) above and under the Defeasance Security
Agreement (or other Defeasance document).

1.6. Security. The indebtedness evidenced by this Note and the obligations
created hereby are secured by, among other things, that certain mortgage, deed
of trust or deed to secure debt, security agreement and fixture filing (the
“Security Instrument”) from Borrower for the benefit of Lender, dated of even
date herewith, covering the Property. The Security Instrument, together with
this Note and all other documents to or of which Lender is a party or
beneficiary now or hereafter evidencing, securing, guarantying, modifying or
otherwise relating to the indebtedness evidenced hereby, are herein referred to
collectively as the “Loan Documents”. All of the terms and provisions of the
Loan Documents are incorporated herein by reference. Some of the Loan Documents
are to be filed for record on or about the date hereof in the appropriate public
records.

ARTICLE II. — DEFAULT

2.1. Events of Default. It is hereby expressly agreed that should any default
occur in the payment of principal or interest as stipulated above and such
payment is not made on the date such payment is due, or should any other default
occur under any other Loan Document and not be cured within any applicable grace
or notice period (if any), then an Event of Default (an “Event of Default”)
shall exist hereunder, and in such event the indebtedness evidenced hereby,
including all sums advanced or accrued hereunder or under any other Loan
Document, and all unpaid interest accrued thereon, shall, at the option of
Lender and without notice to Borrower, at once become due and payable and may be
collected forthwith, whether or not there has been a prior demand for payment
and regardless of the stipulated date of maturity.

2.2. Late Charges. In the event that any payment is not received by Lender on
the date when due (subject to any applicable grace period), then, in addition to
any default interest payments due hereunder, Borrower shall also pay to Lender a
late charge in an amount equal to three percent (3%) of the amount of such
overdue payment. Notwithstanding the foregoing, no late charge shall be due on
the principal balance on the Loan as a result of the failure to repay in full
the Loan on the Maturity Date.

2.3. Default Interest Rate. So long as any Event of Default exists hereunder or
under any other Loan Document, regardless of whether or not there has been an
acceleration of the indebtedness evidenced hereby, and at all times after
maturity of the indebtedness evidenced hereby (whether by acceleration or
otherwise), interest shall accrue on the outstanding principal balance of this
Note, from the date due until the date credited, at a rate per annum equal to
four percent (4%) in excess of the Note Rate, or, if such increased rate of
interest may not be collected under applicable law (as applicable), then at the
maximum rate of interest, if any, which may be collected from Borrower under
applicable law (as applicable, the “Default Interest Rate”), and such default
interest shall be immediately due and payable.

2.4. Borrower’s Agreements. Borrower acknowledges that it would be extremely
difficult or impracticable to determine Lender’s actual damages resulting from
any late payment or default, and such late charges and default interest are
reasonable estimates of those damages and do not constitute a penalty. The
remedies of Lender in this Note or in the Loan Documents, or at law or in
equity, shall be cumulative and concurrent, and may be pursued singly,
successively or together, in Lender’s discretion.

2.5. Borrower to Pay Costs. In the event that this Note, or any part hereof, is
collected by or through an attorney-at-law, Borrower agrees to pay all costs of
collection, including, but not limited to, reasonable attorneys’ fees.

2.6. Exculpation. Notwithstanding anything in this Note or the Loan Documents to
the contrary, but subject to the qualifications hereinbelow set forth, Lender
agrees that:

(a) Borrower shall be liable upon the indebtedness evidenced hereby and for the
other obligations arising under the Loan Documents to the full extent (but only
to the extent) of the security therefor, the same being all properties (whether
real or personal), rights, estates and interests now or at any time hereafter
securing the payment of this Note and/or the other obligations of Borrower under
the Loan Documents (collectively, the “Property”);

(b) if a default occurs in the timely and proper payment of all or any part of
such indebtedness evidenced hereby or in the timely and proper performance of
the other obligations of Borrower under the Loan Documents, any judicial
proceedings brought by Lender against Borrower shall be limited to the
preservation, enforcement and foreclosure, or any thereof, of the liens,
security titles, estates, assignments, rights and security interests now or at
any time hereafter securing the payment of this Note and/or the other
obligations of Borrower under the Loan Documents, and no attachment, execution
or other writ of process shall be sought, issued or levied upon any assets,
properties or funds of Borrower other than the Property, except with respect to
the liability described below in this section; and

(c) in the event of a foreclosure of such liens, security titles, estates,
assignments, rights or security interests securing the payment of this Note
and/or the other obligations of Borrower under the Loan Documents, no judgment
for any deficiency upon the indebtedness evidenced hereby shall be sought or
obtained by Lender against Borrower, except with respect to the liability
described below in this Section; provided, however, that, notwithstanding the
foregoing provisions of this Section and to the fullest extent permitted by law,
Borrower shall be fully and personally liable and subject to legal action
(i) for proceeds paid under any insurance policies (or paid as a result of any
other claim or cause of action against any person or entity) by reason of
damage, loss or destruction to all or any portion of the Property, to the full
extent of such proceeds not previously delivered to Lender, but which, under the
terms of the Loan Documents, should have been delivered to Lender, (ii) for
proceeds or awards resulting from the condemnation or other taking in lieu of
condemnation of all or any portion of the Property, to the full extent of such
proceeds or awards not previously delivered to Lender, but which, under the
terms of the Loan Documents, should have been delivered to Lender, (iii) for all
tenant security deposits or other refundable deposits paid to or held by
Borrower or any other person or entity in connection with leases of all or any
portion of the Property which are not applied in accordance with the terms of
the applicable lease or other agreement, (iv) for rent and other payments
received from tenants under leases of all or any portion of the Property paid
more than one (1) month in advance, (v) for rents, issues, profits and revenues
of all or any portion of the Property received or applicable to a period after
the occurrence of any Event of Default hereunder or under the Loan Documents or
any event which, with notice or the passage of time, or both, would constitute
an Event of Default, hereunder or under the Loan Documents which are not either
applied to the ordinary and necessary expenses of owning and operating the
Property or paid to Lender, (vi) for waste committed on the Property, damage to
the Property as a result of the intentional misconduct or gross negligence of
Borrower or any of its principals, officers, general partners or members, any
guarantor, any indemnitor, or any agent or employee of any such person, or any
removal of all or any portion of the Property in violation of the terms of the
Loan Documents, to the full extent of the losses or damages incurred by Lender
on account of such occurrence, (vii) for failure to pay any valid taxes,
assessments, mechanic’s liens, materialmen’s liens or other liens which could
create liens on any portion of the Property which would be superior to the lien
or security title of the Security Instrument or the other Loan Documents, to the
full extent of the amount claimed by any such lien claimant except, with respect
to any such taxes or assessments, to the extent that funds have been deposited
with Lender pursuant to the terms of the Security Instrument specifically for
the applicable taxes or assessments and not applied by Lender to pay such taxes
and assessments, (viii) for all obligations and indemnities of Borrower under
the Loan Documents relating to Hazardous Substances (as defined in the Security
Instrument) or radon or compliance with Environmental Laws (as defined in the
Security Instrument) and regulations to the full extent of any losses or damages
(including those resulting from diminution in value of any Property) incurred by
Lender and/or any of its affiliates as a result of the existence of such
Hazardous Substances or radon or failure to comply with such Environmental Laws
or regulations, or (ix) for fraud, intentional misrepresentation, failure to
disclose a material fact, any untrue statement of a material fact or omission to
state a material fact in the written materials and/or information provided to
Lender or any of its affiliates by or on behalf of Borrower or any of its
affiliates, principals, officers, general partners or members, any guarantor,
any indemnitor or any agent, employee or other person authorized or apparently
authorized to make statements, representations or disclosures on behalf of
Borrower, any affiliate, principal, officer, general partner or member of
Borrower, any guarantor or any indemnitor, to the full extent of any losses,
damages and expenses of Lender and/or any of its affiliates on account thereof.
References herein to particular sections of the Loan Documents shall be deemed
references to such sections as affected by other provisions of the Loan
Documents relating thereto. Nothing contained in this Section shall (1) be
deemed to be a release or impairment of the indebtedness evidenced by this Note
or the other obligations of Borrower under the Loan Documents or the lien of the
Loan Documents upon the Property, or (2) preclude Lender from foreclosing the
Loan Documents in case of any default or from enforcing any of the other rights
of Lender except as stated in this Section, or (3) limit or impair in any way
whatsoever (A) the Indemnity and Guaranty Agreement (the “Indemnity Agreement”)
or (B) the Environmental Indemnity Agreement (the “Environmental Indemnity
Agreement”), each of even date herewith executed and delivered in connection
with the indebtedness evidenced by this Note or release, relieve, reduce, waive
or impair in any way whatsoever, any obligation of any party to the Indemnity
Agreement or the Environmental Indemnity Agreement.

Notwithstanding the foregoing, the agreement of Lender not to pursue recourse
liability as set forth in this Section 2.6 SHALL BECOME NULL AND VOID and shall
be of no further force and effect in the event of (i) a default by Borrower,
Indemnitor (as defined in the Security Instrument) or any general partner,
manager or managing member of Borrower of any of the covenants set forth in
Section 2.9 or Section 2.29 of the Security Instrument, or (ii) if the Property
or any part thereof shall become an asset in (A) a voluntary bankruptcy or
insolvency proceeding of Borrower or Indemnitor, or (B) an involuntary
bankruptcy or insolvency proceeding of Borrower or Indemnitor in which the
Borrower or the Indemnitor colludes with creditors in such bankruptcy or
insolvency proceeding and which is not dismissed within sixty (60) days of
filing.

Notwithstanding anything to the contrary in this Note, the Security Instrument
or any of the other Loan Documents, Lender shall not be deemed to have waived
any right which Lender may have under Section 506(a), 506(b), 1111(b) or any
other provisions of the U.S. Bankruptcy Code to file a claim for the full amount
of the indebtedness evidenced hereby or secured by the Security Instrument or
any of the other Loan Documents or to require that all collateral shall continue
to secure all of the indebtedness owing to Lender in accordance with this Note,
the Security Instrument and the other Loan Documents.

ARTICLE III. — GENERAL CONDITIONS

3.1. No Waiver; Amendment. No failure to accelerate the indebtedness evidenced
hereby by reason of default hereunder, acceptance of a partial or past due
payment, or indulgences granted from time to time shall be construed (i) as a
novation of this Note or as a reinstatement of the indebtedness evidenced hereby
or as a waiver of such right of acceleration or of the right of Lender
thereafter to insist upon strict compliance with the terms of this Note, or
(ii) to prevent the exercise of such right of acceleration or any other right
granted hereunder or by any applicable laws; and Borrower hereby expressly
waives the benefit of any statute or rule of law or equity now provided, or
which may hereafter be provided, which would produce a result contrary to or in
conflict with the foregoing. No extension of the time for the payment of this
Note or any installment due hereunder made by agreement with any person now or
hereafter liable for the payment of this Note shall operate to release,
discharge, modify, change or affect the original liability of Borrower under
this Note, either in whole or in part, unless Lender agrees otherwise in
writing. This Note may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

3.2. Waivers. Presentment for payment, demand, protest and notice of demand,
protest and nonpayment and all other notices are hereby waived by Borrower.
Borrower hereby further waives and renounces, to the fullest extent permitted by
law, all rights to the benefits of any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, redemption, appraisement, exemption and
homestead now or hereafter provided by the Constitution and laws of the United
States of America and of each state thereof, both as to itself and in and to all
of its property, real and personal, against the enforcement and collection of
the obligations evidenced by this Note or the other Loan Documents.

3.3. Limit of Validity. The provisions of this Note and of all agreements
between Borrower and Lender, whether now existing or hereafter arising and
whether written or oral, including, but not limited to, the Loan Documents, are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of demand or acceleration of the maturity of this Note or otherwise,
shall the amount contracted for, charged, taken, reserved, paid or agreed to be
paid (“Interest”) to Lender for the use, forbearance or detention of the money
loaned under this Note exceed the maximum amount permissible under applicable
law. If, from any circumstance whatsoever, performance or fulfillment of any
provision hereof or of any agreement between Borrower and Lender shall, at the
time performance or fulfillment of such provision shall be due, exceed the limit
for Interest prescribed by law or otherwise transcend the limit of validity
prescribed by applicable law, then, ipso facto, the obligation to be performed
or fulfilled shall be reduced to such limit, and if, from any circumstance
whatsoever, Lender shall ever receive anything of value deemed Interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive Interest shall be applied to the reduction of the principal balance
owing under this Note in the inverse order of its maturity (whether or not then
due) or, at the option of Lender, be paid over to Borrower, and not to the
payment of Interest. All Interest (including any amounts or payments judicially
or otherwise under the law deemed to be Interest) contracted for, charged,
taken, reserved, paid or agreed to be paid to Lender shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of this Note, including any extensions and renewals
hereof until payment in full of the principal balance of this Note so that the
Interest thereon for such full term will not exceed at any time the maximum
amount permitted by applicable law. To the extent United States federal law
permits a greater amount of interest than is permitted under the law of the
State in which the Property is located, Lender will rely on United States
federal law for the purpose of determining the maximum amount permitted by
applicable law. Additionally, to the extent permitted by applicable law now or
hereafter in effect, Lender may, at its option and from time to time, implement
any other method of computing the maximum lawful rate under the law of the State
in which the Property is located or under other applicable law by giving notice,
if required, to Borrower as provided by applicable law now or hereafter in
effect. This Section 3.3 will control all agreements between Borrower and
Lender.

3.4. Use of Funds. Borrower hereby warrants, represents and covenants that no
funds disbursed hereunder shall be used for personal, family or household
purposes.

3.5. Unconditional Payment. Borrower is and shall be obligated to pay principal,
interest and any and all other amounts which become payable hereunder or under
the other Loan Documents absolutely and unconditionally and without any
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff. In the event that at any time any payment received by
Lender hereunder shall be deemed by a court of competent jurisdiction to have
been a voidable preference or fraudulent conveyance under any bankruptcy,
insolvency or other debtor relief law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

3.6. Governing Law. THIS NOTE SHALL BE EXCLUSIVELY INTERPRETED, CONSTRUED AND
ENFORCED ACCORDING TO THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED.

3.7. Waiver of Jury Trial. BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING
TO THE DEBT EVIDENCED BY THIS NOTE OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR
BORROWER, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, PARTNERS, MEMBERS,
EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH LENDER OR
BORROWER, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.

ARTICLE IV. — MISCELLANEOUS PROVISIONS

4.1. Successors and Assigns; Joint and Several; Interpretation. The terms and
provisions hereof shall be binding upon and inure to the benefit of Borrower and
Lender and their respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties or
by operation of law. As used herein, the terms “Borrower” and “Lender” shall be
deemed to include their respective heirs, executors, legal representatives,
successors, successors-in-title and assigns, whether by voluntary action of the
parties or by operation of law. If Borrower consists of more than one person or
entity, each shall be jointly and severally liable to perform the obligations of
Borrower under this Note. All personal pronouns used herein, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural and vice versa. Titles of articles and
sections are for convenience only and in no way define, limit, amplify or
describe the scope or intent of any provisions hereof. Time is of the essence
with respect to all provisions of this Note. This Note and the other Loan
Documents contain the entire agreements between the parties hereto relating to
the subject matter hereof and thereof and all prior agreements relative hereto
and thereto which are not contained herein or therein are terminated.

4.2. Taxpayer Identification. The Tax Identification Number of Borrower is
20-8940898.

[The Remainder of the Page is Intentionally Blank]

1

IN WITNESS WHEREOF, Borrower has executed this Note as of the date first written
above.

BORROWER:

NNN HEALTHCARE/OFFICE REIT PEACHTREE, LLC, a Delaware limited liability company

By: NNN Healthcare/Office REIT Holdings, L.P., a Delaware limited partnership,

its Sole Member

By: NNN Healthcare/Office REIT, Inc., a Maryland

corporation, its General Partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


2

ANNEX 1
TO $13,530,000 PROMISSORY NOTE
[Loan No.: 50-2860706]

[SEE ATTACHED]

3